Felton, Chief Judge,
dissenting. The only reading of the following questions and answers which makes any sense at all to me is that, when the witness answered that no liquor was found in the ’64 Comet that he knew of, the appellant intended to ask the question, “You didn’t tell me that some was found in it but that [supplied] if I asked you up here, you’d say I was lying?” However, before appellant finished his question and had stated part of his question, the witness interrupted and answered “No” to the question whether he had told appellant that some was found in it. Appellant seems to have ignored the interruption and to have continued with his question as indicated above where my opinion of the intended question is suggested. The answer to this question should have been either “yes” or “no”, not that the appellant was lying. I think that the witness provoked whatever unseemly conduct the appellant exhibited and that appellant put the brakes on a natural, involuntary reflex action and should be commended for his quick recovery and self-control.
Under the circumstances of this case I think that this court should order up the tape recording of the proceedings in this *120case in order that justice may be done in the premises as there is no denial by the State that the recording is the original of the record of the trial and the so-called official transcript is but a copy.